                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ALSON ALSTON,                                           :
                                Plaintiff,              :               CIVIL ACTION
                                                        :
                        v.                              :               No. 17-4506
                                                        :
NATIONAL CONFERENCE OF BAR                              :
EXAMINERS, et al.,                                      :
                   Defendants.                          :



McHUGH, J.                                                                    FEBRUARY 8, 2019

                                          MEMORANDUM

         This is a civil rights action brought by a law school graduate, Alson Alston, proceeding

pro se, claiming violations of the Fifth and Fourteenth Amendments, and raising state law claims

of negligence and defamation, arising out of his difficulty in passing the bar exams of two states.

I dismissed the action in June 2018, and Mr. Alston has filed a motion to reopen the time within

which to file an appeal under Rule 4(a)(6) of the Federal Rules of Appellate Procedure. The

essence of the motion is that he purportedly did not receive notice of the dismissal, and only

learned his case had been dismissed by reviewing the docket. I have given careful consideration

to Mr. Alston’s motion, and conducted my own review of this Court’s system for providing

notice to litigants and lawyers. Based on that review, I conclude that Plaintiff’s motion lacks

merit.

         As a preliminary matter, it bears emphasis that at the outset of the case Plaintiff filed a

motion requesting permission to use the Court’s ECF docketing system. In that motion, Plaintiff

represented as follows: “I am a law school graduate who has been trained to use electronic filing
systems. I ask for permission so that I can pursue justice in this matter on an equal footing with

opposing counselors, who, as officers of the court, enjoy the convenience and advantages of

using the ECF system.” Pl.’s Mot. Auth. E-Filing (ECF No. 7). Mr. Alston registered with the

court using an email address, and there is no allegation that such address changed at any time

over the course of this litigation. Furthermore, the order of dismissal is the only document

Plaintiff contends he did not receive. The system otherwise functioned precisely as designed,

with him receiving all filings both before and after the docketing of the order.

       As the Eighth Circuit has recognized, courts are “permitted to apply a presumption of

delivery and receipt of emails sent by the court’s CM/ECF system.” Am. Boat Co. v. Unknown

Sunken Barge, 567 F.3d 348, 352-53 (8th Cir. 2009). If an issue arises as to the receipt of an

ECF filing, it “is Plaintiff's burden to overcome the presumption of receipt, and mere denial of

receipt is not sufficient to rebut the presumption.” Id. at 352-53 (citation omitted) (internal

quotation marks omitted). Mr. Alston has not overcome that presumption here.

       This Court’s records reflect that both the Order of Dismissal and accompanying

Memorandum were separately docketed and emailed both to Mr. Alston and to counsel for

defendants. My detailed review of court procedures revealed that email transmission of filings

happens automatically to anyone registered on ECF in connection with a case, eliminating the

possibility for human error. Without some change in Plaintiff’s email, these documents would

have been transmitted to the same electronic address where he had received previous filings,

without incident. Furthermore, if an electronic transmission is unsuccessful, and the email does

not arrive in the inbox of the intended recipient, the Court automatically receives notice that

delivery has failed, and there is a protocol followed in the Clerk’s Office to ensure delivery of

the filing by other means. For purposes of court security, I decline to discuss these systems and
protocols in any more detail, but am satisfied from my in-depth inquiries of the appropriate

personnel as to the thoroughness and effectiveness of these systems.

       In simple terms, the non-delivery described by Plaintiff is in the first instance

technologically impossible to explain. In the word of another federal jurist:

       Using my common sense, I know that, except in science fiction, computers do not
       have minds of their own and that they only do what they were programmed to do.
       Thus, the Clerk’s office’s computer was programmed to send the notice to counsel's
       e-mail address and counsel’s computer was programmed to receive it. There is no
       evidence whatsoever upon which I could predicate the conclusion that on the day
       the entry of judgment was transmitted, either one or the other or both malfunctioned
       and did not do what they were programmed to do when they performed perfectly
       on every other occasion.

Draim v. Virtual Geosatellite Holdings, Inc., 2009 WL 3734319, at *3-4 (D.D.C. Nov. 4, 2009).

But even if one accepts the possibility of such an event, the Court’s back-up protocol would have

detected the incident and accomplished delivery of the notice by other means. Alston’s

statements “are simply assertions without any evidentiary support. . . . Perhaps more importantly,

even if Plaintiff could establish that he did not receive the order, Plaintiff has failed to show that

he acted diligently to monitor the docket and stay informed about the status of his case.” Baxter

v. Mallory 2017 WL 1013118, at *2 (W.D. Tenn. March 14, 2017).

       Plaintiff further contends that he was entitled to receive a paper copy of the Order of

Dismissal under the Federal Rules of Civil Procedure. This argument is patently meritless.

By registering with the Court as an ECF Filing User, he consented to electronic service of Notices of

Electronic Case Filings by the ECF system, in lieu of paper service, and the electronic transmission

of such notices complies with the Federal Rules of Civil Procedure. “Registration as an ECF Filing

User constitutes agreement to receive and consent to make electronic service of all documents as

provided in these ECF Procedures in accordance with Rule 5(b)(2)(D) of the Federal Rules of Civil

Procedure.” E.D. Pa. L. R. 5.1.2.4(c). “Immediately upon the entry of an order or judgment, the
clerk of court will transmit to ECF Filing Users in the case, in electronic form, a notice of electronic

filing. Electronic transmission of the Notice of Electronic Case Filing constitutes the notice required

by Rule 77(d) of the Federal Rules of Civil Procedure.” E.D. Pa. L. R. 5.1.2.14.

        Plaintiff is correct that he need not prove the merits of his appeal under Rule 4(a)(6). I

note nonetheless that Plaintiff’s attempt to raise a constitutional challenge to the method for

grading bar exams continues to suffer from “fundamental incurable defects,” Memorandum

Opinion, June 7, 2018 (ECF No. 36), and further note that he remains free to retake the bar exam

with the hope of ultimately passing.

        An appropriate order denying relief will issue.



                                                              /s/ Gerald Austin McHugh
                                                        United States District Judge
